Exhibit 10.1

 

SECOND AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT

 

THIS SECOND AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this “Agreement”),
dated as of the 13th day of February, 2012 (the “Agreement Date”), is entered
into by and among Radius Health, Inc., a Delaware corporation (the
“Corporation”), and each of the stockholders of the Corporation listed on
Schedule 1 hereto and/or Schedule 2 hereto (hereinafter referred to collectively
as the “Stockholders”).

 

WITNESSETH:

 

WHEREAS, the Corporation and the Stockholders are parties to an Amended and
Restated Stockholders’ Agreement, dated May 17, 2011 (as amended, the “Prior
Agreement”), which the requisite Stockholders desire to amend and restate in its
entirety as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings of the Corporation and the Stockholders, the parties
hereto do hereby agree as follows:

 

SECTION 1.  Definitions. As used herein, the following terms shall have the
following respective meanings:

 

Board means the Board of Directors of the Corporation.

 

Commission means the U.S. Securities and Exchange Commission.

 

Common Stock means shares of the Corporation’s Common Stock, par value $.0001
per share.

 

Demand Notice shall have the meaning set forth in Section 3.4(a) hereof.

 

Effective Date shall have the meaning set forth in Section 18 hereof.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Expiration Date means July 18, 2015.

 

FINRA means the Financial Industry Regulatory Authority.

 

Group means as to any Stockholder that is a corporation or other entity, any and
all of the venture capital limited partnerships or corporations now existing or
hereafter formed that are affiliated with or under common control with one or
more of the controlling stockholders of such Stockholder and any predecessor or
successor thereto.

 

Holder means any holder of Registrable Securities who is a party to this
Agreement.

 

Immediate Family Member means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-

 

--------------------------------------------------------------------------------


 

law, brother-in-law, or sister-in-law, including adoptive relationships, of a
natural person referred to herein.

 

Initiating Holders means, collectively, Holders who properly initiate a
registration request under this Agreement.

 

Investors means the Persons listed on Schedule 2 hereto, severally, but not
jointly and severally.

 

Other Shares shall have the meaning set forth in Section 3.6(b) hereof.

 

Oxford/Saints Group means (i) Oxford Bioscience Partners IV L.P., (ii) mRNA Fund
II L.P., (iii) OBP IV — Holdings LLC, (iv) mRNA II — Holdings LLC, (v) Saints
Capital VI, L.P., (vi) any other venture capital limited partnership now
existing or hereafter formed which is affiliated with or under common control
with the foregoing or one or more general partners of the foregoing and
(vii) any successors or assigns of the foregoing.

 

Person (whether or not capitalized) means an individual, corporation,
partnership, limited partnership, limited liability company, syndicate, trust,
association or other entity.

 

Preferred Stock means, collectively, Series A-1 Preferred Stock, Series A-2
Preferred Stock, Series A-3 Preferred Stock, shares of the Corporation’s
Series A-4 Convertible Preferred Stock, par value $.0001 per share, shares of
the Corporation’s Series A-5 Convertible Preferred Stock, par value $.0001 per
share, and shares of the Corporation’s Series A-6 Convertible Preferred Stock,
par value $.0001 per share.

 

Preferred Stockholders means, collectively, the holders of the Preferred Stock.

 

Registrable Securities means (i) the Common Stock issued or issuable upon the
conversion of the Preferred Stock, (ii) any Common Stock, or any Common Stock
issued or issuable (directly or indirectly) upon conversion and/or exercise of
any other securities of the Corporation, acquired by the Investors or any member
of an Investor’s Group after the date hereof, (iii) any Common Stock issued as
(or issuable upon conversion or exercise of any warrant, right or other security
that is issued as) a dividend or other distribution with respect to, or in
exchange for or in replacement of, the shares referenced in clause (i) above or;
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Section 6.1, and excluding any shares for which
registration rights have terminated pursuant to Section 3.13.

 

Registrable Senior Securities means the Registrable Securities issued or
issuable upon conversion of, or in respect of, the Senior Preferred Stock.

 

Restricted Stock means all shares of capital stock of the Corporation,
including, without limitation, (i) all shares of Common Stock, (ii) all shares
of Preferred Stock, (iii) all shares of capital stock of the Corporation into
which such shares may be converted or for which they may be exchanged or
exercised and (vii) all other shares of capital stock issued or issuable by way
of stock splits, stock dividends, stock combinations, recapitalizations or like
occurrences on such shares.

 

2

--------------------------------------------------------------------------------


 

Rule 145 means Rule 145 promulgated by the Commission pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
purpose and effect as such Rule.

 

Securities Act means the Securities Act of 1933, as amended.

 

Selling Expenses means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder.

 

Senior Preferred Stock means shares of the Corporation’s Series A-1 Convertible
Preferred Stock, par value $.0001 per share, Series A-2 Convertible Preferred
Stock, par value $.0001 per share, and Series A-3 Convertible Preferred Stock,
par value $.0001 per share.

 

Stockholders shall have the meaning set forth in the first paragraph hereof.

 

Transfer shall include any disposition of any Restricted Stock or of any
interest therein which would constitute a sale thereof within the meaning of the
Securities Act.

 

SECTION 2.  Filing of Reports under Exchange Act.  For so long as the Common
Stock is registered under the Exchange Act, the Corporation shall comply with
all reporting requirements of the Exchange Act and shall comply with all other
public information reporting requirements of the Commission as a condition to
the availability of an exemption from the Securities Act for the sale of any of
the Registrable Securities (including, without limitation, any such exemption
pursuant to Rule 144 thereof, as amended from time to time, or any successor
rule thereto or otherwise). The Corporation shall cooperate with each Holder in
supplying such information as may be necessary for such holder to complete and
file any information reporting forms presently or hereafter required by the
Commission as a condition to the availability of an exemption from the
Securities Act (under Rule 144 thereof or otherwise) for the sale of any
Registrable Securities.

 

SECTION 3.  Transfer of Securities.

 

3.1              Restriction on Transfer.  The Restricted Stock shall not be
transferable, except upon the conditions specified in this Section 3, which
conditions are intended solely to ensure compliance with the provisions of the
Securities Act in respect of the Transfer thereof.  In addition, no Restricted
Stock shall be transferred unless, as conditions precedent to such transfer, the
transferee thereof agrees in writing to be bound by the obligations of the
transferring Stockholder hereunder.

 

3.2              Restrictive Legend.  Each certificate evidencing any Restricted
Stock and each certificate evidencing any such securities issued to subsequent
transferees of any Restricted Stock shall (unless otherwise permitted by the
provisions of Sections 3.3 or 3.10 hereof) be stamped or otherwise imprinted
with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED

 

3

--------------------------------------------------------------------------------


 

UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAW. THE SECURITIES MAY NOT BE PLEDGED, HYPOTHECATED, SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
EXEMPTION THEREFROM UNDER SUCH ACT OR LAW.

 

3.3              Notice of Transfer.  By acceptance of any Restricted Stock, the
holder thereof agrees to give prior written notice to the Corporation of such
holder’s intention to effect any Transfer and to comply in all other respects
with the provisions of this Section 3.3. Each such notice shall describe the
manner and circumstances of the proposed Transfer and shall be accompanied by:
(a) the written opinion of counsel for the holder of such Restricted Stock or,
at such holder’s option, a representation letter of such holder, addressed to
the Corporation (which opinion and counsel, or representation letter, as the
case may be, shall be reasonably acceptable to the Corporation), as to whether,
in the case of a written opinion, in the opinion of such counsel such proposed
Transfer involves a transaction requiring registration of such Restricted Stock
under the Securities Act and applicable state securities laws or an exemption
thereunder is available, or, in the case of a representation letter, such letter
sets forth a factual basis for concluding that such proposed transfer involves a
transaction requiring registration of such Restricted Stock under the Securities
Act and applicable state securities laws or that an exemption thereunder is
available, or (b) if such registration is required and if the provisions of
Section 3.4 hereof are applicable, a written request addressed to the
Corporation by the holder of such Restricted Stock, describing in detail the
proposed method of disposition and requesting the Corporation to effect the
registration of such Registrable Securities pursuant to the terms and provisions
of Section 3.4 hereof; provided, however, that (y) in the case of a Transfer by
a holder to a member of such holder’s Group, no such opinion of counsel or
representation letter of the holder shall be necessary, provided that the
transferee agrees in writing to be subject to Sections 3.1, 3.2, 3.3 and 3.10
hereof to the same extent as if such transferee were originally a signatory to
this Agreement, and (z) in the case of any holder of Restricted Stock that is a
partnership, no such opinion of counsel or representation letter of the holder
shall be necessary for a Transfer by such holder to a partner of such holder, or
a retired partner of such holder who retires after the date hereof, or the
estate of any such partner or retired partner if, with respect to such Transfer
by a partnership, (i) such Transfer is made in accordance with the partnership
agreement of such partnership, and (ii) the transferee agrees in writing to be
subject to the terms of Sections 3.1, 3.2, 3.3 and 3.10 hereof to the same
extent as if such transferee were originally a signatory to this Agreement. If
in an opinion of counsel or as reasonably concluded from the facts set forth in
the representation letter of the holder (which opinion and counsel or
representation letter, as the case may be, shall be reasonably acceptable to the
Corporation), the proposed Transfer may be effected without registration under
the Securities Act and any applicable state securities laws or “blue sky” laws,
then the holder of Restricted Stock shall thereupon be entitled to effect such
Transfer in accordance with the terms of the notice delivered by it to the
Corporation. Each certificate or other instrument evidencing the securities
issued upon such Transfer (and each certificate or other instrument evidencing
any such securities not Transferred) shall bear the legend set forth in
Section 3.2 hereof unless: (a) in such opinion of such counsel or as can be
concluded from the representation letter of such holder (which opinion and
counsel or representation letter shall be reasonably acceptable to the
Corporation) the registration of future

 

4

--------------------------------------------------------------------------------


 

Transfers is not required by the applicable provisions of the Securities Act and
state securities laws, or (b) the Corporation shall have waived the requirement
of such legend; provided, however, that such legend shall not be required on any
certificate or other instrument evidencing the securities issued upon such
Transfer in the event such transfer shall be made in compliance with the
requirements of Rule 144 (as amended from time to time or any similar or
successor rule) promulgated under the Securities Act. The holder of Restricted
Stock shall not effect any Transfer until such opinion of counsel or
representation letter of such holder has been given to and accepted by the
Corporation (unless waived by the Corporation) or, if applicable, until
registration of the Registrable Securities involved in the above-mentioned
request has become effective under the Securities Act. In the event that an
opinion of counsel is required by the registrar or transfer agent of the
Corporation to effect a transfer of Restricted Stock in the future, the
Corporation shall seek and obtain such opinion from its counsel, and the holder
of such Restricted Stock shall provide such reasonable assistance as is
requested by the Corporation (other than the furnishing of an opinion of
counsel) to satisfy the requirements of the registrar or transfer agent to
effectuate such transfer.  Notwithstanding anything to the contrary herein, the
provisions of this Section 3.3 and of Sections 3.1 and 3.2 shall not apply, and
shall be deemed of no force or effect, with respect to shares of capital stock
of the Corporation that are subject to a re-sale registration statement under
the Securities Act, provided that such registration statement has been declared,
and continues to remain, effective by the Commission.

 

3.4         Registration Rights.

 

(a)           Form S-1 Demand.  If at any time after 180 days after the
Effective Date, the Corporation receives a request from Holders of a majority of
the Registrable Securities then outstanding that the Corporation file a Form S-1
registration statement with respect to at least thirty percent (30%) of the
Registrable Securities then outstanding, then the Corporation shall (i) within
10 days after the date such request is given, give notice thereof (the “Demand
Notice”) to all Holders other than the Initiating Holders; and (ii) as soon as
practicable, and in any event within 60 days after the date such request is
given by the Initiating Holders, file a Form S-1 registration statement under
the Securities Act covering all Registrable Securities that the Initiating
Holders requested to be registered and any additional Registrable Securities
requested to be included in such registration by any other Holders, as specified
by notice given by each such Holder to the Corporation within 20 days of the
date the Demand Notice is given, and in each case, subject to the limitations of
Sections 3.4(c), 3.4(f) and 3.6.

 

(b)           Form S-3 Demand.  If at any time when it is eligible to use a
Form S-3 registration statement, the Corporation receives a request from Holders
of at least twenty-five percent (25%) of the Registrable Securities then
outstanding that the Corporation file a Form S-3 registration statement with
respect to outstanding Registrable Securities of such Holders having an
anticipated aggregate offering price, net of Selling Expenses, of at least $15.0
million, then the Corporation shall (i) within 10 days after the date such
request is given, give a Demand Notice to all Holders other than the Initiating
Holders; and (ii) as soon as practicable, and in any event within 45 days after
the date such request is given by the Initiating Holders, file a Form S-3
registration statement under the Securities Act covering all Registrable
Securities requested to be included in such registration by any other Holders,
as specified by notice given by each such Holder to the Corporation within 20
days of the date the Demand Notice is given, and in each case, subject to the
limitations of Sections 3.4(c), 3.4(f) and 3.6.

 

5

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the foregoing obligations, if the Corporation
furnishes to Holders requesting a registration pursuant to this Section 3.4(c) a
certificate signed by the Corporation’s chief executive officer stating that in
the good faith judgment of the Board it would be materially detrimental to the
Corporation and its stockholders for such registration statement to be filed and
it is therefore necessary to defer the filing of such registration statement,
then the Corporation shall have the right to defer taking action with respect to
such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than 90 days
after the request of the Initiating Holders is given; provided, however, that
the Corporation may not invoke this right more than twice in any 12-month
period.

 

(d)           The Corporation shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 3.4(a) (i) after the
Corporation has effected two registrations pursuant to Section 3.4(a); or
(ii) if the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 3.4(b).  The Corporation shall not be obligated to
effect, or to take any action to effect, any registration pursuant to
Section 3.4(b) (i) during the period that is 30 days before the Corporation’s
good faith estimate of the date of filing of, and ending on a date that is 90
days after the effective date of, a Corporation-initiated registration,
provided, that the Corporation is actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective; or
(ii) if the Corporation has effected two registrations pursuant to
Section 3.4(b) during the 12-month period immediately preceding the date of such
request.  A registration shall not be counted as “effected” for purposes of this
Section 3.4(d) until such time as the applicable registration statement has been
declared effective by the Commission, unless the Initiating Holders withdraw
their request for such registration, elect not to pay the registration expenses
therefor, and forfeit their right to one demand registration statement pursuant
to Section 3.4(a), in which case such withdrawn registration statement shall be
counted as “effected” for purposes of this Section 3.4(d).

 

(e)           Existing Registration Statement.  The Corporation shall prepare
and file with the Commission such amendments and supplements to the
Corporation’s Registration Statement on Form S-1 (Reg. No. 333-175091) and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective until the earlier of (i) the sale of all
Registrable Securities covered thereby or (ii) such time as the Registrable
Securities registered on such registration statement are included in another
registration statement covering the sale of such Registrable Securities, and to
comply with the provisions of the Securities Act with respect to the sale or
other disposition of all Registrable Securities covered by such registration
statement.

 

(f)            The Corporation shall not be required to include in any
registration statement an amount of securities that would exceed the maximum
number of shares that can be included therein in accordance with the Securities
Act and the rules and regulations promulgated thereunder.  In the event that not
all Registrable Securities that Holders desire to include in a registration
statement can be included in any one registration statement, then the
Registrable Securities to be included shall be allocated among Holders on a pro
rata basis based on the total number of Registrable Securities held by all
Holders that have not been included in a registration statement.

 

6

--------------------------------------------------------------------------------


 

3.5         Piggyback Registration.

 

(a)           Each time that the Corporation proposes for any reason to register
any of its securities under the Securities Act, other than (i) a registration
relating to the sale of securities to employees of the Corporation or a
subsidiary pursuant to a stock option, stock purchase or similar plan; (ii) a
registration relating to a Rule 145 transaction; (iii) a registration on any
form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or (iv) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered, the Corporation shall promptly give written
notice of such proposed registration to all Holders, which notice shall also
constitute an offer to such Holders to request inclusion of any Registrable
Securities in the proposed registration.

 

(b)           Each Holder shall have 30 days from the receipt of such notice to
deliver to the Corporation a written request specifying the number of
Registrable Securities such Holder intends to sell and the Holder’s intended
method of disposition.

 

(c)           In the event that the proposed registration by the Corporation is,
in whole or in part, an underwritten public offering of securities of the
Corporation, any request under Section 3.5(b) may specify that the Registrable
Securities be included in the underwriting (i) on the same terms and conditions
as the shares of Common Stock, if any, otherwise being sold through underwriters
under such registration, or (ii) on terms and conditions comparable to those
normally applicable to offerings of common stock in reasonably similar
circumstances in the event that no Common Stock other than Registrable
Securities are being sold through underwriters under such registration.

 

(d)           Upon receipt of a written request pursuant to Section 3.5(b), the
Corporation shall promptly use its best efforts to cause all such Registrable
Securities to be registered under the Securities Act, to the extent required to
permit sale or disposition as set forth in the written request.

 

3.6         Underwriting Requirements.

 

(a)           If, pursuant to Section 3.4, the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Corporation as a part of their request
made pursuant to Section 3.4, and the Corporation shall include such information
in the Demand Notice.  The underwriter(s) will be selected by the Corporation
and shall be reasonably acceptable to a majority in interest of the Initiating
Holders.  In such event, the right of any Holder to include such Holder’s
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting shall
(together with the Corporation) enter into an underwriting agreement in
customary form with the underwriter(s) selected for such underwriting. 
Notwithstanding any other provision of this Section 3.6, if the managing
underwriters advise the Initiating Holders in writing that marketing factors
require a limitation on the number of shares to be underwritten,

 

7

--------------------------------------------------------------------------------


 

then the Initiating Holders shall so advise all Holders of Registrable
Securities that otherwise would be underwritten pursuant hereto, and the number
of Registrable Securities that may be included in the underwriting shall be
allocated among such Holders of Registrable Securities, including the Initiating
Holders, in proportion (as nearly as practicable) to the number of Registrable
Securities owned by each Holder or in such other proportion as shall mutually be
agreed to by all such selling Holders; provided, however, that the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting.

 

(b)           In connection with any offering involving an underwriting of
shares of the Corporation’s capital stock pursuant to Section 3.5, the
Corporation shall not be required to include any of the Holders’ Registrable
Securities in such underwriting unless the Holders accept the terms of the
underwriting as agreed upon between the Corporation and its underwriters, and
then only in such quantity as the underwriters in their sole discretion
determine will not jeopardize the success of the offering by the Corporation. 
If the managing underwriter(s) of any proposed registration under Section 3.5
determines and advises in writing that the inclusion of all Registrable
Securities proposed to be included in the underwritten public offering, together
with any other Common Stock proposed to be included therein by holders other
than the Holders (such other shares hereinafter collectively referred to as the
“Other Shares”) would interfere with the successful marketing of the
Corporation’s securities, then the total number of such securities proposed to
be included in such underwritten public offering shall be reduced, (i) first by
the shares requested to be included in such registration by the holders of Other
Shares, (ii) second, if necessary, by all Registrable Securities which are not
Registrable Senior Securities and (iii) third, if necessary, so that
(A) one-half (1/2) of the securities to be included consist of the securities
proposed to be issued by the Corporation, and (B) one-half (1/2) of the
securities to be included consist of the Registrable Senior Securities proposed
to be included in such registration by the holders thereof, allocated among such
Holders on a pro rata basis calculated based upon the number of Registrable
Senior Securities sought to be registered by each such holder; provided, that
the aggregate number of securities proposed to be included in such registration
by the holders of Registrable Senior Securities shall only be reduced hereunder
if and to the extent that such securities exceed twenty-five percent (25%) of
the aggregate number of securities included in such registration. The shares of
Common Stock that are excluded from the underwritten public offering pursuant to
the preceding sentence shall be withheld from the market by the holders thereof
for a period, not to exceed 90 days from the closing of such underwritten public
offering, that the managing underwriter reasonably determines as necessary in
order to effect such underwritten public offering.  For purposes of the
provision in this Section 3.6(b) concerning apportionment, for any selling
Holder that is a partnership, limited liability company, or corporation, the
partners, members, retired partners, retired members, stockholders, and
affiliates of such Holder, or the estates and Immediate Family Members of any
such partners, retired partners, members, and retired members and any trusts for
the benefit of any of the foregoing Persons, shall be deemed to be a single
“selling Holder,” and any pro rata reduction with respect to such “selling
Holder” shall be based upon the aggregate number of Registrable Securities owned
by all Persons included in such “selling Holder,” as defined in this sentence.

 

8

--------------------------------------------------------------------------------


 

3.7         Preparation and Filing.  If and whenever the Corporation is under an
obligation pursuant to the provisions of Sections 3.4 and/or 3.5 to use its best
efforts to effect the registration of any Registrable Securities, the
Corporation shall, as expeditiously as practicable:

 

(a)           prepare and file with the Commission a registration statement with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective in accordance with
Section 3.7(b) hereof;

 

(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until the earlier of (i) the sale of all Registrable Securities covered thereby
or (ii) nine months from the date such registration statement first becomes
effective, and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of all Registrable Securities covered by such
registration statement;

 

(c)           furnish to each holder whose Registrable Securities are being
registered pursuant to this Section 3 such number of copies of any summary
prospectus or other prospectus, including, without limitation, a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as such holder may reasonably request in order to facilitate the
public sale or other disposition of such Registrable Securities;

 

(d)           use its best efforts to register or qualify the Registrable
Securities covered by such registration statement under the securities or blue
sky laws of such jurisdictions as each holder whose Registrable Securities are
being registered shall reasonably request, and do any and all other acts or
things which may be necessary or advisable to enable such holder to consummate
the public sale or other disposition in such jurisdictions of such Registrable
Securities; provided, however, that the Corporation shall not be required to
consent to general service of process for all purposes in any jurisdiction where
it is not then subject to process, qualify to do business as a foreign
corporation where it would not be otherwise required to qualify or submit to
liability for state or local taxes where it is not otherwise liable for such
taxes;

 

(e)           at any time when a prospectus covered by such registration
statement and relating thereto is required to be delivered under the Securities
Act within the appropriate period mentioned in Section 3.7(b) hereof, notify
each holder whose Registrable Securities are being registered of the happening
of any event as a result of which the prospectus included in such registration,
as then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and, at the request of such holder, prepare, file and furnish to such
holder a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing;

 

(f)            if the Corporation has delivered preliminary or final
prospectuses to the holders of Registrable Securities that are being registered
and after having done so the

 

9

--------------------------------------------------------------------------------


 

prospectus is amended to comply with the requirements of the Securities Act, the
Corporation shall promptly notify such holders and, if requested, such holders
shall immediately cease making offers of Registrable Securities and return all
prospectuses to the Corporation. The Corporation shall promptly provide such
holders with revised prospectuses and, following receipt of the revised
prospectuses, such holders shall be free to resume making offers of the
Registrable Securities; and

 

(g)           furnish, at the request of any holder whose Registrable Securities
are being registered, on the date that such Registrable Securities are delivered
to the underwriters for sale in connection with a registration pursuant to this
Agreement if such securities are being sold through underwriters, or on the date
that the registration statement with respect to such securities becomes
effective if such securities are not being sold through underwriters, (i) an
opinion, dated such date, of the counsel representing the Corporation for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and to the holder or holders making such request, and (ii) a letter
dated such date, from the independent certified public accountants of the
Corporation, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters, if any, and to the holder or holders making such
request.

 

3.8         Expenses.  The Corporation shall pay all expenses incurred by the
Corporation in complying with this Section 3, including, without limitation, all
registration and filing fees (including, without limitation, all expenses
incident to filing with the FINRA), fees and expenses of complying with the
securities and blue sky laws of all such jurisdictions in which the Registrable
Securities are proposed to be offered and sold, printing expenses and fees and
disbursements of counsel (including, without limitation, with respect to each
registration effected pursuant to Sections 3.4 and 3.5, the reasonable fees and
disbursements of a counsel for the holders of Registrable Securities that are
being registered pursuant to this Section 3, such counsel for the holders of
Registrable Securities shall be designated by a vote of the holders of a
majority of the Registrable Securities to be included in such registration);
provided, however, that all underwriting discounts and selling commissions
applicable to the Registrable Securities covered by registrations effected
pursuant to Section 3.4 or 3.5 hereof shall be borne by the seller or sellers
thereof, in proportion to the number of Registrable Securities sold by each such
seller or sellers.

 

3.9         Indemnification.

 

(a)           In the event of any registration of any Registrable Securities
under the Securities Act pursuant to this Section 3 or registration or
qualification of any Registrable Securities pursuant to Section 3.7(d) hereof,
the Corporation shall indemnify and hold harmless the seller of such shares,
each underwriter of such shares, if any, each broker or any other person acting
on behalf of such seller and each other person, if any, who controls any of the
foregoing persons, within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which any of the foregoing
persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any registration statement under which such
Registrable Securities

 

10

--------------------------------------------------------------------------------


 

were registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereto, or any
document incident to registration or qualification of any Registrable Securities
pursuant to Section 3.7(d) hereof or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading or, with
respect to any prospectus, necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, or any violation
by the Corporation of the Securities Act or any state securities or blue sky
laws applicable to the Corporation and relating to action or inaction required
of the Corporation in connection with such registration or qualification under
the Securities Act or such state securities or blue sky laws. The Corporation
shall reimburse on demand such seller, underwriter, broker or other person
acting on behalf of such seller and each such controlling person for any legal
or any other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Corporation shall not be liable in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in said registration statement, preliminary or final
prospectus or amendment or supplement thereto or any document incident to
registration or qualification of any Registrable Securities pursuant to
Section 3.7(d) hereof, in reliance upon and in conformity with written
information furnished to the Corporation by such seller, underwriter, broker,
other person or controlling person specifically for use in the preparation
hereof.

 

(b)           Before Registrable Securities held by any prospective seller shall
be included in any registration pursuant to this Section 3, such prospective
seller and any underwriter acting on its behalf shall have agreed to indemnify
and hold harmless (in the same manner and to the same extent as set forth in
paragraph (a)) the Corporation, each director of the Corporation, each officer
of the Corporation who signs such registration statement and any person who
controls the Corporation within the meaning of the Securities Act, with respect
to any untrue statement or omission from such registration statement, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereto, if such untrue statement or omission was made in reliance
upon and in conformity with written information furnished to the Corporation
through an instrument duly executed by such seller or such underwriter
specifically for use in the preparation of such registration statement,
preliminary prospectus, final prospectus or amendment or supplement; provided,
however, that the maximum amount of liability in respect of such indemnification
shall be limited, in the case of each prospective seller, to an amount equal to
the net proceeds actually received by such prospective seller from the sale of
Registrable Securities effected pursuant to such registration.

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in Section 3.9(a) or
(b) hereof, such indemnified party will, if a claim in respect thereof is to be
made against the indemnifying party under this Section 3.9, give written notice
to the latter of the commencement of such action. In case any such action is
brought against an indemnified party, the indemnifying party will be entitled to
participate in and to assume the defense thereof jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and, after notice to
such indemnified party from the indemnifying party of its election to assume the
defense thereof, the indemnifying party shall be responsible for any

 

11

--------------------------------------------------------------------------------


 

legal or other expenses subsequently incurred by such indemnifying party in
connection with the defense thereof; provided, however, that, if any indemnified
party shall have reasonably concluded that there may be one or more legal
defenses available to such indemnified party which are different from or
additional to those available to the indemnifying party, or that such claim or
litigation involves or could have an effect upon matters beyond the scope of the
indemnity agreement provided in this Section 3.9, the indemnifying party shall
not have the right to assume the defense of such action on behalf of such
indemnified party, and such indemnifying party shall reimburse such indemnified
party and any person controlling such indemnified party for the fees and
expenses of counsel retained by the indemnified party which are reasonably
related to the matters covered by the indemnity agreement provided in this
Section 3.9. The indemnifying party shall not make any settlement of any claims
in respect of which it is obligated to indemnify an indemnified party or parties
hereunder, without the written consent of the indemnified party or parties,
which consent shall not be unreasonably withheld.

 

(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act, in any case in which either (i) any Holder
exercising rights under this Agreement, or any controlling person of any such
holder, makes a claim for indemnification pursuant to this Section 3.9, but it
is judicially determined (by the entry of a final judgment or decree by a court
of competent jurisdiction and the expiration of time to appeal or the denial of
the last right of appeal) that such indemnification may not be enforced in such
case notwithstanding the fact that this Section 3.9 provides for indemnification
in such case, or (ii) contribution under the Securities Act may be required on
the part of any such holder or any such controlling person in circumstances for
which indemnification is provided under this Section 3.9; then, in each such
case, the Corporation and such holder will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject as is appropriate to
reflect the relative fault of the Corporation and such holder in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities, it being understood that the parties acknowledge that the
overriding equitable consideration to be given effect in connection with this
provision is the ability of one party or the other to correct the statement or
omission which resulted in such losses, claims, damages or liabilities, and that
it would not be just and equitable if contribution pursuant hereto were to be
determined by pro rata allocation or by any other method of allocation which
does not take into consideration the foregoing equitable considerations.
Notwithstanding the foregoing, (i) no such holder will be required to contribute
any amount in excess of the proceeds to it of all Registrable Securities sold by
it pursuant to such registration statement, and (ii) no person or entity guilty
of fraudulent misrepresentation, within the meaning of Section 11(f) of the
Securities Act, shall be entitled to contribution from any person or entity who
is not guilty of such fraudulent misrepresentation.

 

(e)           Notwithstanding any of the foregoing, if, in connection with an
underwritten public offering of any Registrable Securities, the Corporation, the
holders of such Registrable Securities and the underwriters enter into an
underwriting or purchase agreement relating to such offering which contains
provisions covering indemnification among the parties, then the indemnification
provision of this Section 3.9 shall be deemed inoperative for purposes of such
offering.

 

3.10          Removal of Legends, Etc.  Notwithstanding the foregoing provisions
of this Section 3, the restrictions imposed by this Section 3 upon the
transferability of any

 

12

--------------------------------------------------------------------------------


 

Restricted Stock shall cease and terminate when (a) any such Restricted Stock
are sold or otherwise disposed of in accordance with the intended method of
disposition by the seller or sellers thereof set forth in a registration
statement or such other method contemplated by Section 3 hereof that does not
require that the securities transferred bear the legend set forth in Section 3.2
hereof, including, without limitation, a Transfer pursuant to Rule 144 or a
successor rule thereof (as amended from time to lime), or (b) the holder of
Restricted Stock has met the requirements for transfer of such Restricted Stock
pursuant to subparagraph (b)(1) of Rule 144 or a successor rule thereof (as
amended from time to time) promulgated by the Commission under the Securities
Act. Whenever the restrictions imposed by this Section 3 have terminated, a
holder of a certificate for Restricted Stock as to which such restrictions have
terminated shall be entitled to receive from the Corporation, without expense, a
new certificate not bearing the restrictive legend set forth in Section 3.2
hereof and not containing any other reference to the restrictions imposed by
this Section 3.

 

3.11       Lock-up Agreement.

 

(a)           Each Stockholder agrees that, if the Corporation or a managing
underwriter so requests of such Stockholder in connection with a registered
public offering of securities of the Corporation, such Stockholder will not,
without the prior written consent of the Corporation or such underwriters, sell,
assign, transfer, make a short sale of, loan, grant any option for the purchase
of, or exercise registration rights with respect to any shares of Common Stock
or shares of capital stock or other securities of the Corporation convertible
into or exercisable for, whether directly or indirectly, shares of Common Stock,
other than to a member of such Stockholder’s Group, during the period of (i) 180
days following the closing of the first public offering of securities offered
and sold for the account of the Corporation that is registered under the
Securities Act, or (ii) 90 days following the closing of any other public
offering of securities offered and sold for the account of the Corporation that
is registered under the Securities Act; provided that such request is made of
all officers, directors and 1% and greater Stockholders and each such person
shall be similarly bound; and, provided, further, that nothing in this
Section 3.11(a) shall prevent any Stockholder from participating in any
registered public offering of the Corporation as a selling stockholder or
security holder.

 

(b)           In the event that the Corporation releases or causes to be
released any Stockholder from any restrictions on transfer set forth in the
foregoing provisions of this Section 3.11, the Corporation shall release or
cause to be released all other Stockholders in similar fashion and any such
release of all Stockholders shall be implemented on a pro rata basis.

 

3.12          Furnish Information.  It shall be a condition precedent to the
obligations of the Corporation to take any action pursuant to this Section 3
with respect to the Registrable Securities of any selling Holder that such
Holder shall furnish to the Corporation such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as is reasonably required to effect the registration of such
Holder’s Registrable Securities.

 

3.13          Termination of Registration Rights.  The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to this Section 3 shall terminate upon the earlier to occur of:
(a) such time as Rule 144 or another similar

 

13

--------------------------------------------------------------------------------


 

exemption under the Securities Act is available for the sale of all of such
Holder’s shares without limitation during a three-month period without
registration; and (b) the Expiration Date.

 

SECTION 4.  Indemnification.

 

4.1              Indemnification of Investors.  In the event that any Preferred
Stockholder or any director, officer, employee, affiliate or agent thereof (the
“Indemnitees”), become involved in any capacity in any action, proceeding,
investigation or inquiry in connection with or arising out of any matter related
to the Corporation or any Indemnitee’s role or position with the Corporation,
the Corporation shall reimburse each Indemnitee for its legal and other expenses
(including, without limitation, the cost of any investigation and preparation)
as they are incurred by such Indemnitee in connection therewith. The Corporation
also agrees to indemnify each Indemnitee, pay on demand and protect, defend,
save and hold harmless from and against any and all liabilities, damages,
losses, settlements, claims, actions, suits, penalties, fines, costs or expenses
(including, without limitation, attorneys’ fees) (any of the foregoing, a
“Claim”) incurred by or asserted against any Indemnitee of whatever kind or
nature, arising from, in connection with or occurring as a result of this
Agreement or the matters contemplated by this Agreement; provided, however, that
the Corporation shall not be required to indemnify any Indemnitee hereunder in
connection with any matter as to which a court of competent jurisdiction has
made a final non-appealable determination that such Indemnitee has acted with
gross negligence or willful or intentional misconduct in connection therewith.
The foregoing agreement shall be in addition to any rights that any Indemnitee
may have at common law or otherwise.

 

4.2              Advancement of Expenses.  The Corporation shall advance all
expenses reasonably incurred by or on behalf of the Indemnitees in connection
with any Claim or potential Claim within twenty (20) days after the receipt by
the Corporation of a statement or statements from the Indemnitee requesting such
advance payment or payments from time to time.

 

SECTION 5.  Remedies.  In case any one or more of the covenants and/or
agreements set forth in this Agreement shall have been breached by any party
hereto, the party or parties entitled to the benefit of such covenants or
agreements may proceed to protect and enforce its or their rights, either by
suit in equity and/or action at law, including, without limitation, an action
for damages as a result of any such breach and/or an action for specific
performance of any such covenant or agreement contained in this Agreement.  The
rights, powers and remedies of the parties under this Agreement are cumulative
and not exclusive of any other right, power or remedy which such parties may
have under any other agreement or law. No single or partial assertion or
exercise of any right, power or remedy of a party hereunder shall preclude any
other or further assertion or exercise thereof.

 

14

--------------------------------------------------------------------------------


 

SECTION 6.  Successors and Assigns.  Except as otherwise expressly provided
herein, this Agreement shall bind and inure to the benefit of the Corporation
and each of the Stockholder parties hereto and the respective successors and
permitted assigns of the Corporation and each of the Stockholder parties hereto
(including, without limitation, any member of a Stockholder’s Group).  Subject
to the requirements of Section 3 hereof, this Agreement and the rights and
duties of the any Stockholder set forth herein may be freely assigned, in whole
or in part, by such Stockholder to any member of their respective Group,
provided such transferee is an “affiliate” of such Stockholder, as the case may
be, as such term is defined under Rule 501 of the Securities Act (it being
recognized and agreed that each member of the Oxford/Saints Group shall be
deemed to be “affiliates” of each other for this purpose).  Subject to the
requirements of Section 3 hereof, the rights under this Agreement may be
assigned (but only with related obligations) by  a Holder to a transferee of
Registrable Securities that, after such transfer, holds at least 100,000 shares
of Registrable Securities (subject to appropriate adjustment for stock splits,
stock dividends, combinations and other recapitalizations).  For the purposes of
determining the number of shares of Registrable Securities held by a transferee,
the holdings of a transferee (a) that is an affiliate or stockholder of a
Holder; (b) who is a Holder’s Immediate Family Member; or (c) that is a trust
for the benefit of an individual Holder or such Holder’s Immediate Family Member
shall be aggregated together and with those of the transferring Holder; provided
further that all transferees who would not qualify individually for assignment
of rights shall have a single attorney-in-fact for the purpose of exercising any
rights, receiving notices, or taking any action under this Agreement.  Any
transferee from a Stockholder to whom rights under Section 3 are transferred
shall, as a condition to such transfer, deliver to the Corporation a written
instrument by which such transferee identifies itself (together with its
address), gives the Corporation notice of the transfer of such rights,
identifies the securities of the Corporation owned or acquired by it and agrees
to be bound by the obligations imposed hereunder to the same extent as if such
transferee were a Stockholder hereunder. A transferee to whom rights are
transferred pursuant to this Section 6 will be thereafter deemed to be a
Stockholder for the purpose of the execution of such transferred rights and may
not again transfer such rights to any other person or entity, other than as
provided in this Section 6.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assignees any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.

 

SECTION 7.  Duration of Agreement.  The rights and obligations of the
Corporation and each Stockholder set forth herein shall survive indefinitely,
unless and until, by the respective terms of this Agreement, they are no longer
applicable.

 

SECTION 8.  Entire Agreement.  This Agreement, together with the other writings
referred to herein or delivered pursuant hereto which form a part hereof,
contains the entire agreement among the parties with respect to the subject
matter hereof and amends, restates and supersedes all prior and contemporaneous
arrangements or understandings with respect thereto.

 

SECTION 9.  Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by first class registered,
certified or overnight mail, postage prepaid, by electronic mail or telecopied
with a confirmation copy by regular mail, addressed or telecopied, as the case
may be, to such party at the address, email address or telecopier number,

 

15

--------------------------------------------------------------------------------


 

as the case may be, set forth below or such other address, email address or
telecopier number, as the case may be, in the Corporation’s records or as may
hereafter be designated in writing by the addressee to the addressor listing all
parties:

 

(i)           if to the Corporation, to:

 

Radius Health, Inc.

201 Broadway, 6th Floor

Cambridge, MA 02139

Attention: Chief Executive Officer

Telecopier: (617) 551-4701

 

with a copy to:

 

Latham & Watkins LLP

John Hancock Tower, 20th Floor

200 Clarendon Street

Boston, MA 02116

Attention: Peter N. Handrinos

Telecopier: (617) 948-6001

 

(ii)          if to the Stockholders, as set forth on Schedule 1 or Schedule 2.

 

All such notices, requests, consents and communications shall be deemed to have
been received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of mailing, on the third business day following the
date of such mailing, (c) in the case of overnight mail, on the first business
day following the date of such mailing, (d) in the case of electronic mail, when
sent and (e) in the case of facsimile transmission, when confirmed by facsimile
machine report.

 

SECTION 10.  Changes.  The terms and provisions of this Agreement may not be
modified or amended, or any of the provisions hereof waived, temporarily or
permanently, except pursuant to the written consent of the Corporation and the
holders of a majority of the Registrable Securities then outstanding; provided
that the Corporation may in its sole discretion waive compliance with
Section 3.3 (and the Company’s failure to object promptly in writing after
notification of a proposed assignment allegedly in violation of Section 3.3
shall be deemed to be a waiver); and provided further that any provision hereof
may be waived by any waiving party on such party’s own behalf, without the
consent of any other party.  Notwithstanding the foregoing, any modification or
amendment to this Agreement that would adversely affect one Stockholder in a
manner that is directed specifically to such Stockholder, rather than to all
Stockholders, shall be subject to the approval of each such Stockholder.  It is
understood that this separate consent would not be required if any such adverse
effect results from the application of criteria uniformly to all Stockholders
even if such application may affect Stockholders differently.

 

SECTION 11.  Counterparts.  This Agreement may he executed in any number of
counterparts, each such counterpart shall be deemed to be an original instrument
and all such counterparts together shall constitute but one agreement.

 

16

--------------------------------------------------------------------------------


 

SECTION 12.  Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only, and shall not be deemed to
be a part of this Agreement.

 

SECTION 13.  Nouns and Pronouns.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of names and pronouns shall include the plural and
vice-versa.

 

SECTION 14.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 15.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, excluding
choice of law rules thereof.

 

SECTION 16.  Additional Parties.  Notwithstanding anything to the contrary
contained herein, any holder of shares of capital stock of the Corporation may
become a party to this Agreement as a “Stockholder” following the delivery to,
and written acceptance by, the Corporation of an executed Instrument of
Adherence to this Agreement in the form attached hereto as Annex A.  No action
or consent by Stockholder parties hereto shall be required for such joinder to
this Agreement by such additional Stockholder, so long as such additional
Stockholder has agreed in writing to be bound by all of the obligations as
Stockholder party hereunder as indicated in the Instrument of Adherence and the
Instrument of Adherence has been accepted in writing by the Corporation.

 

SECTION 17.  Waiver; Amendment.  The parties to this Agreement hereby agree and
acknowledge that the Corporation has, as of, and at all times prior to, the
Agreement Date, complied with all of its obligations under the Prior Agreement
and that the Corporation shall have no liability or obligation to pay any
damages under the Prior Agreement with respect to any right, covenant or
obligation arising under the Prior Agreement at any time prior to the Agreement
Date.  All provisions of, rights granted and covenants made in, the Prior
Agreement are hereby waived, released and superseded, with full retrospective
and prospective effect, in their entirety and shall have no further force or
effect.  Without limiting the foregoing, the right of first refusal set forth in
Section 2.3 of the Prior Agreement shall not be applicable to shares of Common
Stock issued in the offering contemplated by the Corporation’s Registration
Statement on Form S-1 (Reg. No. 333-179397).

 

SECTION 18.  Restatement.  The Prior Agreement is hereby amended and restated in
its entirety to read as set forth in this Agreement.  This Agreement shall be
effective as of immediately prior to, and contingent upon, the automatic
conversion of all of the Preferred Stock upon the listing of the Common Stock on
a national securities exchange (the effective date of such conversion, the
“Effective Date”).

 

[remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

(Signature Page to Stockholders’ Agreement)

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first above written.

 

 

CORPORATION:

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

By:

/s/ Michael S. Wyzga

 

Name: Michael S. Wyzga

 

Title: President and Chief Executive Officer

 

 

 

 

 

INVESTORS:

 

 

 

BB BIOTECH VENTURES II, L.P.

 

 

 

On behalf of BB Biotech Ventures GP (Guernsey) Limited

 

As General Partners to BB Biotech Ventures II, L.P.

 

 

 

 

 

 

 

By:

/s/ Pascal Mahieux

 

Name: Pascal Mahieux

 

Title: Director

 

 

 

BIOTECH GROWTH N.V.

 

 

 

 

By:

/s/ H.J. van Neutegem

 

Name: H.J. van Neutegem

 

Title: Managing Director

 

 

 

HEALTHCARE VENTURES VII, LP,

 

 

 

 

By:

HealthCare Partners VII, L.P.

 

 

Its General Partner

 

By:

/s/ Jeffrey Steinberg

 

Name: Jeffrey Steinberg

 

Title: Administrative Partner of HealthCare Partners VII, L.P.

 

The General Partner of HealthCare Ventures VII, L.P.

 

--------------------------------------------------------------------------------


 

 

MPM BIOVENTURES III, L.P.

 

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

its General Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Series A Member

 

 

 

MPM BIOVENTURES III-QP, L.P.

 

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

its General Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Series A Member

 

 

 

MPM BIOVENTURES III GMBH & CO. BETEILIGUNGS KG

 

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

in its capacity as the Managing Limited Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Series A Member

 

 

 

MPM BIOVENTURES III PARALLEL FUND, L.P.

 

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

its General Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Series A Member

 

--------------------------------------------------------------------------------


 

 

MPM ASSET MANAGEMENT INVESTORS 2003 BVIII LLC

 

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Manager

 

 

 

MPM BIO IV NVS STRATEGIC FUND, L.P.

 

By:

MPM BioVentures IV GP LLC,

 

 

its General Partner

 

By:

MPM BioVentures IV LLC,

 

 

its Managing Member

 

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title:

 

 

 

HEALTHCARE PRIVATE EQUITY LIMITED PARTNERSHIP

 

By:

Waverley Healthcare Private Equity

 

 

Limited, its general partner

 

By:

 

 

Name:

 

Title:

 

 

 

THE WELLCOME TRUST LIMITED, AS TRUSTEE OF THE WELLCOME TRUST

 

 

 

 

By:

/s/ Alan Lynch

 

Name: Alan Lynch

 

Title: Authorized Signatory

 

 

 

 

 

Dr. Raymond F. Schinazi

 

--------------------------------------------------------------------------------


 

 

OBP IV — HOLDINGS LLC

 

 

By: OXFORD BIOSCIENCE PARTNERS IV., L.P.

 

 

By: OBP Management iv, L.P.

 

 

 

 

 

By:

/s/ Jonathan Fleming

 

 

Name: Jonathan Fleming

 

 

Title: General Partner

 

 

 

 

 

By: SAINTS CAPITAL GRANITE, L.P.

 

 

By: SAINTS CAPITAL GRANITE, LLC

 

 

 

 

 

By:

/s/ Scott Halsted

 

 

Name: Scott Halsted

 

 

Title: Managing Director

 

 

 

MRNA II - HOLDINGS LLC

 

 

 

 

 

By: MRNA FUND II, L.P.

 

 

By: OBP MANAGEMENt II , L.P.

 

 

 

 

 

By:

/s/ Jonathan Fleming

 

 

Name: Jonathan Fleming

 

 

Title: General Partner

 

 

 

 

 

By: SAINTS CAPITAL GRANITE, L.P.

 

 

By: SAINTS CAPITAL GRANITE, LLC

 

 

 

 

 

By:

/s/ Scott Halsted

 

 

Name: Scott Halsted

 

 

Title: Managing Director

 

 

 

BROOKSIDE CAPITAL PARTNERS FUND, L.P.

 

 

 

By:

/s/ Ranesh Ramanathan

 

Name: Ranesh Ramanathan

 

Title: General Counsel

 

--------------------------------------------------------------------------------


 

 

NORDIC BIOSCIENCE CLINICAL

 

DEVELOPMENT VII A/A

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

IPSEN PHARMA SAS

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

The Breining Family Trust dated August 15, 2003

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Dr. Dennis A. Carson

 

 

 

The David E. Thompson Revocable Trust

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Jonnie K. Westbrook Revocable Trust dated March 17, 2000

 

By:

 

 

Name:

 

Title:

 

 

 

The Kent C. Westbrook Revocable Trust,

 

Dated March 17, 2000

 

 

 

 

By:

 

 

Name: Kent Westbrook, M.D.

 

Title: Trustee

 

--------------------------------------------------------------------------------


 

 

 

 

H. Watt Gregory III

 

 

 

H2 ENTERPRISES, LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Hostetler Family Trust UTD 3/18/92

 

 

 

 

By:

 

 

Name: Karl Y. Hostetler

 

Title: Co-Trustee

 

 

 

 

By:

 

 

Name: Margarethe. Hostetler

 

Title: Co-Trustee

 

 

 

The Richman Trust dated 2/6/83

 

 

 

 

By:

 

 

Name: Douglas D. Richman

 

Title: Co-Trustee

 

 

 

 

By:

 

 

Name: Eva A. Richman,

 

Title: Co-Trustee

 

 

 

Ruff Trust dated l-1-02

 

 

 

 

By:

 

 

Name: F. Bronson Van Wyck

 

Title: Trustee

 

 

 

 

 

Stavros C. Manolagas

 

 

 

 

 

Michael Rosenblatt, M.D.

 

 

 

 

 

Patricia E. Rosenblatt

 

--------------------------------------------------------------------------------


 

 

Dr. John Potts, Jr and Susanne K. Potts

 

Irrevocable Trust for Stephen K. Potts

 

dated 6-15-05

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

John Thomas Potts, M.D.

 

 

 

 

 

John A. Katzenellenbogen, PhD.

 

 

 

John A. Katzenellenbogen Trust

 

Under Agreement Dated August 2, 1999

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Benita S. Katzenellenbogen, PhD

 

 

 

 

 

Bart Henderson

 

 

 

BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Benjamin C. Lane

 

 

 

Ruff Trust dated l-1-02

 

 

 

 

By:

 

 

Name: F. Bronson Van Wyck

 

Title: Trustee

 

 

 

 

 

Stavroula Kousteni, PhD.

 

--------------------------------------------------------------------------------


 

 

 

 

Robert L. Jilka, PhD.

 

 

 

 

 

Robert S. Weinstein, M.D.

 

 

 

 

 

Teresita M. Bellido, PhD.

 

 

 

 

 

Dotty McIntyre

 

 

 

 

 

Thomas E. Sparks

 

 

 

 

 

Samuel Ho

 

 

 

 

 

Charles O’Brien, PhD.

 

 

 

 

 

Alwyn Michael Parfitt, M.D.

 

 

 

 

 

Barnette Pitzele

 

 

 

 

 

Kelly Colbourn

 

 

 

 

 

Julie Glowacki

 

 

 

 

 

Socrates E. Papapoulos, M.D.

 

 

 

 

 

Tonya D. Smith

 

 

 

 

 

Maysoun Shomali

 

--------------------------------------------------------------------------------


 

 

 

 

Jonathan Guerriero

 

 

 

 

 

E. Kelly Sullivan

 

 

 

 

 

Cecil Richard Lyttle

 

 

 

 

 

Louis O’Dea

 

 

 

/s/ B. Nicholas Harvey

 

Brian Nicholas Harvey

 

 

 

 

 

Christopher Miller

 

--------------------------------------------------------------------------------


 

Schedule 1

 

List of Common Stockholders

 

Name of Common Stockholder

 

Address of Record

Teresita M. Bellido, Ph.D

 

9302 Windrift Way
Zionsville, IN 46077

Julie Glowacki, Ph.D

 

76 Perkins Street
Jamaica Plain, MA 02130

H2 Enterprises, LLC

 

c/o H. Watt Gregory, III. Esq.
Kutak Rock, LLP
124 West Capitol Avenue, Suite 2000
Little Rock, AR 72201

Hostetler Family Trust, UTD 3/18/92

 

14024 Rue St. Raphael
Del Mar, CA 92014

Robert L, Jilka, Ph.D

 

14202 Clarborne Court
Little Rock, AR 72211

Benita S. Katzenellenbogen, Ph.D

 

704 West Pennsylvania Ave
Urbana, IL 61801

John A. Katzenellenbogen, Ph. D

 

704 West Pennsylvania Ave
Urbana, IL 61801

John A. Katzenellenbogen Trust Under Agreement dated August 2, 1999

 

704 West Pennsylvania Ave
Urbana, IL 61801

Stavroula Kousteni, Ph.D

 

58 Hillside Avenue
Glen Ridge, NJ 07028

Bart Henderson

 

45 Prentiss Lane
Belmont, MA 02478

Dr. Stavros C. Manolagas

 

35 River Ridge Circle
Little Rock AR 72227

Charles O’Brien, Ph. D

 

2824 Mossy Creek Dr
Little Rock, AR 72211

Socrates E. Papapoulos, M.D.

 

Javastraat 64
2585 AR the Hague
The Netherlands

Alwyn Michael Parfitt, M.D.

 

28 Baeza Way
Hot Springs Village, AR 71909

John Thomas Potts, Jr., M.D.

 

18 Hawthorne Street
Cambridge, MA 02138

Dr. John Potts Jr and Susanne K. Potts Irrevocable Trust for Stephen K. Potts,
dated 6/15/05

 

18 Hawthorne Street
Cambridge, MA 02138

Michael Rosenblatt, M.D.

 

130 Lake Ave
Newton Center, MA 02459

Patricia E. Rosenblatt

 

876 Beacon Street, Apt 5
Newton, MA 02459

 

--------------------------------------------------------------------------------


 

Name of Common Stockholder

 

Address of Record

Ruff Trust, F. Bronson Van Wyck, Trustee

 

2141 Highway 224 East
Tukerman, AR 72473

Tonya D. Smith

 

7790 Shannon Rd.
Pine Bluff, AR 71603

Thomas E. Sparks, Jr.

 

PO Box 472290
San Francisco, CA 94147

Board of Trustees of the University of Arkansas

 

University of Arkansas
c/o UAMS Bioventures Technology Licensing & Life Science Incubator
4301 West Markham St #831
Little Rock, AR 72205-7199

Robert S. Weinstein, M.D.

 

11 Chalmette
Little Rock, AR 72211

The Kind C. Westbrook Revocable Trust, dated March 17, 2000

 

56 River Ridge Road
Little Rock, AR 72227

Rich Lyttle

 

Radius Health, Inc.
201 Broadway, Sixth Floor
Cambridge, MA 02139

Nick Harvey

 

Radius Health, Inc.
201 Broadway, Sixth Floor
Cambridge, MA 02139

Louis O’Dea

 

566 Main Street, Hingham, MA 02043

Dotty McIntyre

 

799 Shawsheen Street
Tewksbury, MA 01876

Samuel Ho

 

15 Hillview Ave.
Holbrook, MA 02343

Barnett Pitzelle

 

7924 N Tripp Ave
Skokie, IL 60076

Kelly Colbourn

 

123 Oxford Street #3
Cambridge, MA 01238

Maysoun Shomali

 

354 School Street
Watertown, MA 02472

Jonathan Guerriero

 

20 Bazin Lane
Canton, MA 02021

E. Kelly Sullivan

 

23 Bilknap St
Arlington, MA 02474

Christopher Miller

 

1685 Millburne Rd.
Lake Forest, IL 60045

Benjamin C. Lane

 

1284 Deer Trail Lane
Libertyville, IL 60048

 

--------------------------------------------------------------------------------


 

Schedule 2

 

List of Preferred Stockholders

 

Name

 

Address of Record

BB Biotech Ventures II, L.P.

 

Trafalgar Court
Les Banques
St. Peter Port
Guernsey Channel Islands
GY1 3QL



With copies to
Martin Münchbach
Bellevue Asset Management
Seestrasse 16
8700 Küsnacht
Switzerland

Biotech Growth N.V.

 

Snipweg 26
Curaçao

HealthCare Ventures VII, L.P.

 

93 Old York Rd.
Ste 1-537
Jenkintown, PA 19046

MPM BioVentures III, L.P.

 

c/o MPM Capital
200 Clarendon Street, 54th Floor
Boston, MA 02116

MPM BioVentures III - QP, L.P

 

c/o MPM Capital
200 Clarendon Street, 54th Floor
Boston, MA 02116

MPM Bio IV NVS Strategic Fund, L.P.

 

c/o MPM Capital
200 Clarendon Street, 54th Floor
Boston, MA 02116

MPM BioVentures III GmbH & Co. Beteiligungs KG

 

c/o MPM Capital
200 Clarendon Street, 54th Floor
Boston, MA 02116

MPM BioVentures III Parallel Fund, L.P.

 

c/o MPM Capital
200 Clarendon Street, 54th Floor
Boston, MA 02116

MPM Asset Management Investors 2003 BVIII LLC

 

c/o MPM Capital
200 Clarendon Street, 54th Floor
Boston, MA 02116

Healthcare Private Equity Limited Partnership (Registered Number SL004769)

 

Edinburgh One, Morrison Street
Edinburgh, EH3 8BE United Kingdom

Dr. Raymond F. Schinazi

 

1860 Montreal Rd.
Tucker, GA 30084

The Wellcome Trust Limited as trustee of the

 

215 Euston Road

 

24

--------------------------------------------------------------------------------


 

Name

 

Address of Record

Wellcome Trust

 

London NW1 2BE
England

OBP IV — Holdings llc

 

475 Sansome Street, Suite 1850
San Francisco, CA 94111
Attention: Scott Halsted

mrna ii - holdings llc

 

475 Sansome Street, Suite 1850
San Francisco, CA 94111
Attention: Scott Halsted

H. Watt Gregory, III

 

Suite 2000
124 West Capitol Avenue
Little Rock, Arkansas 72201

The Breining Family Trust 2/15/03

 

PO Box 9540
Rancho Santa Fe, CA 92067

The Richman Trust dated 2/6/83

 

9551 La Jolla Farms Road
La Jolla, CA 92037

Brookside Capital Partners Fund, L.P.

 

Attn: Brookside Legal Department
Bain Capital, LLC
John Hancock Tower
200 Clarendon Street
Boston, MA 02116

David E. Thompson Revocable Trust

 

1045 Mason Street, # 501
San Francisco, CA 94108

Hostetler Family Trust, UTD 3/19/92

 

14024 Rue St. Raphel
Del Mar, CA 92014

Dennis A. Carson

 

9672 Clairborne Square
La Jolla, CA 92037

Ruff Trust

 

2141 Highway 224 East
Tuckerman, AR 72473

The Jonnie K. Westbrook Revocable Trust, dated March 17, 2000

 

56 River Ridge Road
Little Rock, AR 72227

Nordic Bioscience Clinical Development VII A/S

 

Herlev Hovedgade 207
2730 Herlev
Denmark
Attn: Clinical Trial Leader & Medical Advisor/Clinical Studies Phone:
45.4452.5251
Fax: 45.4452.5251

Ipsen Pharma SAS

 

65 Quai Georges Gorse
Boulogne Billancourt 92100
Franci

 

25

--------------------------------------------------------------------------------


 

Annex A

 

Instrument of Adherence

to

Second Amended and Restated

Stockholders’ Agreement

dated February       , 2012

 

Reference is hereby made to that certain SECOND AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT (the “Agreement”), dated the          day of February,
2012, entered into by and among (i) Radius Health, Inc., a Delaware corporation
(the “Corporation”) and the Stockholders party thereto. Capitalized terms used
herein without definition shall have the respective meanings ascribed thereto in
the Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of                                    shares of Common Stock and all
other shares of the Corporation’s capital stock hereinafter acquired, of the
Corporation (the “Acquired Shares”), hereby agrees that, from and after the date
hereof, the undersigned has become a party to the Agreement in the capacity of a
Stockholder party to the Agreement, and is entitled to all of the benefits
under, and is subject to all of the obligations, restrictions and limitations
set forth in, the Agreement that are applicable to such Stockholder parties and
shall be deemed to have made all of the representations and warranties made by
such Stockholder parties thereunder.  This Instrument of Adherence shall take
effect and shall become a part of the Agreement on the latest date of execution
by both the New Stockholder Party and the Corporation.

 

Executed under seal as of the date set forth below under the laws of the
Commonwealth of Massachusetts.

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Accepted:

 

 

 RADIUS HEALTH, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

26

--------------------------------------------------------------------------------